PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lexmark International, Inc.
Application No. 17/193,554
Filed: March 05, 2021
For: Magnetic Sensor Array Device Optimizations and Hybrid Magnetic Camera

:
:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the petition under 37 CFR 1.137(a), filed March 01, 2022, to revive the above-identified application.

The petition decisioned mailed on May 05, 2022, is hereby VACATED for the reason indicated below.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the Notice to File
Corrected Application Papers, mailed April 01, 2021. The Notice set a period for reply of two
(2) months from the mail date of the Notice. A two (2) months extensions of time under the
provisions of 37 CFR 1.136(a) was obtained on August 27, 2021. Accordingly, the application
became abandoned on August 03, 2021. A Notice of Abandonment was mailed on 
December 01, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 
Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

In regard to item (1), upon further review of the Office records it appears an oversight has occurred.  In this instance, “The shading at the top of Table 4 on page 18 of the original specification is the issue. The applicant needs to remove the shading, strikethrough the text in the heading row, and replace the text in the header row with underlining”.

 Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).